Citation Nr: 1202278	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected musculoligamentous strain of the right shoulder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from August 2003 to August 2007.  Service in Afghanistan and Iraq as well as receipt of the Combat Action Ribbon are indicated by the record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).   

In July 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  

In January 2011, the Board remanded the Veteran's claim.  Subsequently, in a July 2011 rating decision, the VA Appeals Management Center (AMC) awarded the Veteran a 10 percent disability rating for his service-connected musculoligamentous strain of the right shoulder effective August 12, 2007.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected right shoulder disability is manifested by symptoms consistent with minimal limitation of motion; neither limitation of motion at the shoulder level or below nor ankylosis is shown.

2.  The evidence of record does not show that the Veteran's service-connected right shoulder disability is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 5200, 5201, 5203 (2011).

2.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected right shoulder disability.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for his service-connected right shoulder disability.   

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
 
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in October 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in October 2007, December 2007, and April 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right shoulder disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the April 2009 VA examination, and it is unclear whether it was available during the October and December 2007 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his right shoulder disability.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in July 2009.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Right Shoulder Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The Veteran is currently assigned a 10 percent disability rating for a right shoulder disability, under Diagnostic Codes 5201-5024 [arm, limited motion of; tenosynovitis].  See 38 C.F.R. § 4.27 (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evidence of record does not show tenosynovitis or ankylosis of the right shoulder.  Accordingly, Diagnostic Codes 5024 and 5200 are not applicable.  Additionally, the evidence does not show impairment of the humerous such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerous; nor does the evidence show impairment of the clavicle or scapula such as malunion, nonunion, or dislocation.  Accordingly, Diagnostic Codes 5202 and 5203 are not applicable.  

In short, the Board finds that the Veteran's right shoulder disability is appropriately rated under Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

An initial matter, the Board observes that the Veteran is right handed.  Thus, his right shoulder is his major (or dominant) shoulder.  As indicated above, the Veteran is currently rated as 10 percent disabling under Diagnostic Code 5201.  In order to warrant a 20 percent rating under Diagnostic Code 5201, the evidence must demonstrate limitation of motion at the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

An emergency room record from Saint Elizabeth Regional Medical Center dated August 2007 documents the Veteran's complaints of pain in his right collarbone and shoulder anteriorly.   Examination of the right shoulder revealed no gross bony deformity to the right shoulder as well as intact abduction and adduction, internal/external rotation, and extension.  The examining physician noted mild tenderness over the anterior surface of the shoulder, but no tenderness over the acromioclavicular joint.  An X-ray report of the right shoulder was negative for acute bony injury or dislocation.  The Veteran was diagnosed with right shoulder pain.  
A private treatment record from Nebraska Orthopaedic and Sports Medicine, P.C., dated in August 2007 also documents the Veteran's complaints of discomfort in his right shoulder.  He stated that "there is a lot of weight that bounces" on his shoulder which causes it to ache.  Examination of the right shoulder revealed full range of motion, "good" internal and external rotation, and "strong" abduction with no pain over the sternoclavicular joint or acromioclavicular joint.  There was no tenderness over coracoids process, bicipital groove, or spine of the scapula and no pain over the upper back or axilla.  The upper extremity moved freely in regards to the elbow and hand with normal pulse and sensation.  The Veteran was diagnosed with right shoulder discomfort.  

The Veteran was afforded a VA examination in October 2007 as to his right shoulder disability.  He continued his complaints of right shoulder pain which extended into the right clavicle as well as pain when lifting heavy objects.  He did not use medication for treatment.  Upon physical examination, the VA examiner noted that the Veteran's gait was normal and there was no evidence of abnormal weight bearing.  Range of motion testing revealed forward flexion to 180 degrees with no additional loss due to pain, abduction to 180 degrees with pain at 170 degrees, and external and internal rotation to 65 degrees with no additional loss due to pain.  The Board also notes that a VA examination for the Veteran's joints dated in December 2007 revealed no findings of a loss of bone or part of bone, ankylosis, recurrent shoulder dislocation, or inflammatory arthritis.  An X-ray report of the right shoulder revealed a normal impression.  

The Veteran was provided a subsequent VA examination for his right shoulder disability in April 2009.  He complained of pain, popping, and aching in the shoulder, but did not indicate any deformity, giving way, instability, stiffness, weakness, decreased speed of joint motion, dislocation, subluxation, locking effusion, inflammation, or flare-ups.  The Veteran indicated that the right shoulder disability caused no effects on chores, shopping, recreation, traveling, feeding, dressing, toileting, and grooming as well as mild effects on exercise and sports.  

Upon physical examination of the Veteran's right shoulder, the VA examiner noted tenderness to the mid-clavicle, but no actual shoulder tenderness.  Range of motion testing revealed forward flexion up to 180 degrees, abduction up to 180 degrees, and internal and external rotation up to 90 degrees.  Notably, the VA examiner reported no pain on active or passive range of motion as well as no additional limitation of motion of repetitive use of joint due to pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner diagnosed the Veteran with right shoulder musculoligamentous strain.  

VA outpatient treatment records dated in February 2009 and February 2010 document the Veteran's complaints of right clavicle pain.  A VA treatment record dated February 2010 indicates that a CT scan of the Veteran's upper chest revealed normal findings.  

At the July 2009 Board hearing, the Veteran complained of constant, non-stop pain in his right shoulder which has caused a decrease in sleep and limited movement of his arm.  He also stated that he uses medication and physical therapy for treatment.  See the July 2009 Board hearing transcript, page 12.  He further testified that he is unable to exercise using his right arm.  Id.  

After review of the record, because the competent and probative evidence of record demonstrates right arm motion to a level which is above the shoulder level (90 degrees), the Board finds that the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5201.  The examination reports documenting range of motion testing indicate that both flexion and abduction of the right shoulder exceed 90 degrees even when considering the impact of pain on motion. 

Moreover, shoulder motion is manifestly not limited to a point midway between the side and shoulder level.  As such, a 30 percent disability rating is not warranted under Diagnostic Code 5201.  

The Board concludes that the evidence of limited to normal range of motion of the right shoulder is more appropriately assigned a 10 percent disability rating under Diagnostic Code 5201.  Therefore, the Veteran's service-connected right shoulder disability does not warrant an increased disability rating under Diagnostic Code 5201.
The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  In this regard, the Board notes the Veteran's report that he experiences pain, popping, and aching in his shoulder.  He also reported that he is unable to exercise when using his right arm.     

However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. As noted above, examination of the right shoulder from Nebraska Orthopaedic and Sports Medicine, P.C. in August 2007 revealed full range of motion, "good" internal and external rotation, and "strong" abduction with no pain over the sternoclavicular joint or acromioclavicular joint.  Further, at the October 2007 VA examination, range of motion testing revealed forward flexion to 180 degrees with no additional loss due to pain, abduction to 180 degrees with pain at 170 degrees, and external and internal rotation to 65 degrees with no additional loss due to pain.  Additionally, range of motion testing conducted at the April 2009 VA examination revealed forward flexion up to 180 degrees, abduction up to 180 degrees, and internal and external rotation up to 90 degrees.  Crucially, the April 2009 VA examiner reported no pain on active or passive range of motion as well as no additional limitation of motion of repetitive use of joint due to pain, fatigue, weakness, incoordination, or lack of endurance.  Thus, loss of function due to pain occurred at a level well above 90 degrees, which is congruent with the assigned 10 percent rating.  No competent medical opinion contradictory to that of the VA examiners or other medical treatment reports are of record.  Accordingly, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his right shoulder disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected right shoulder disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of an increased disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent medical evidence of record, to include the October 2007, December 2007, and April 2009 VA examination reports as well as the VA and private treatment records indicate that the Veteran's right shoulder symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from August 12, 2007 to the present.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right shoulder disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed with an after school program for children which requires him to be sedentary for prolonged periods.  See the July 2009 Board hearing transcript, pgs. 4-5.  There is no indication in the record that the service-connected right shoulder disability has caused him to miss extended periods of work or created any unusual employment impairment.  See, e.g., the April 2009 VA examination report; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the right shoulder disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his right shoulder disability prevents him from securing and following substantially gainful employment.  On the contrary, the Veteran has stated that he is currently employed with an after school program for children.  See the July 2009 Board hearing transcript, pgs. 4-5.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected musculoligamentous strain of the right shoulder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


